Citation Nr: 0316936	
Decision Date: 07/21/03    Archive Date: 07/31/03

DOCKET NO.  98-01 811A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an increased evaluation for bipolar disorder 
(previously dysthymia), currently evaluated as 50 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel




INTRODUCTION

The veteran served on active duty from October 1968 to August 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas, which granted the veteran a 30 
percent rating for service-connected dysthymic disorder.  In 
October 2002, the RO increased the veteran's evaluation for 
bipolar disorder to 50 percent effective February 8, 2002.

By correspondence dated June 2003, the veteran's 
representative, on the veteran's behalf, withdrew the issue 
on appeal of entitlement to service connection for PTSD.  
Under 38 U.S.C.A. § 7105(a), an appeal to the Board is 
initiated by a notice of disagreement and completed by a 
substantive appeal.  A substantive appeal may be withdrawn in 
writing at any time before the Board promulgates a decision.  
38 C.F.R. § 20.204(b).  Withdrawal may be made by the 
appellant or by his or her authorized representative.  68 
Fed.Reg. 13,236 (March 2003) to be codified as 38 C.F.R. § 
20.204.  As a result of this withdrawal, no allegations of 
error of fact or law remain before the Board for 
consideration with respect to that issue. Consequently, the 
veteran's appeal is dismissed, without prejudice.


FINDING OF FACT

Throughout the period under consideration, the veteran's 
bipolar disorder (previously dysthymia) has been manifested 
by no more than occupational and social impairment with 
deficiencies in most areas, but less than total occupational 
and social impairment.




CONCLUSION OF LAW

The criteria for entitlement to a disability evaluation of 70 
percent (but no higher) for the veteran's service connected 
bipolar disorder (previously dysthymia) have been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.14, 
4.125-4.130, Diagnostic Code 9432 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

Background

At his September 1997 VA examination, the veteran reported 
that his problems centered around sleep impairment, 
nervousness, and diminished attention span.  He indicated 
that he woke up quite a bit in the middle of the night and 
always had nightmares, but when he was married the two of 
them could handle it by talking about things, and other times 
by using illicit drugs.  He reported that his sleep was 
broken up about two or three times a week.  He indicated that 
his appetite was not too great, but stated that they 
typically ate two to three meals a day.  He felt that he had 
lost weight over the past six months, but did not know how 
much.  The veteran stated that his medication helped with his 
ability to fall asleep, but he woke up during the night.  He 
reported working himself out of depression after Vietnam and 
all he did was stay "high" all the time.  He reported 
considerable anhedonia, stating there was "not a hell of a 
lot" from which he derived any enjoyment.  He stated that he 
had turned himself into a recluse.  He reported diminished 
libido and some suicidal ideation, although he denied any 
plans or intent.  The veteran indicated that he lived alone 
and had been working at job doing lawn maintenance and 
working for construction companies.  He felt he could not 
stabilize enough to work in the work place.  He indicated 
that he spent most of his time watching television and 
sitting and starring out of the window.  The veteran denied 
any use of alcohol or drugs in the past two years, but 
admitted a history of abuse.

The examination showed that the veteran was casually groomed 
who appeared mildly dysphoric during the examination.  He was 
fully co-operative, eye contact was limited and his head 
tended to be bowed down.  Speech was within normal limits 
with regard to rate and rhythm.  The predominant mood was one 
of depression and affect was appropriate to content.  The 
veteran's thought processes and associations were logical and 
tight and no loosening of associations was noted nor was any 
confusion.  No gross impairment to memory was observed and 
the veteran was oriented times three.  Hallucinations were 
not complained of and no delusional material was noted during 
the examination.  The veteran's insight was adequate as well 
as his judgment.  The veteran denied current suicidal intent.  
The diagnosis was dysthymic disorder.  The veteran was 
assessed a global assessment of functioning (GAF) score of 
53.

VA outpatient treatment records dated October 1997 to April 
1998 show that the veteran reported panic attacks, crowd 
avoidance, and the inability to drive in traffic.  It was 
noted that the veteran was started on Clonazepam.  
Approximately one week later, the veteran indicated that the 
Clonazepam had helped reduce the panic and anxiety, but he 
was more depressed.  The veteran indicated that his addiction 
problems had been in remission for 2 years.  He indicated 
that he was trying to get out more and engage in his hobbies 
more.  At the end of October 1997, the veteran reported 
becoming increasingly aggressive since July.  He reported 
walking at night and being knifed by a man who was trying to 
rob him and the veteran broke the attacker's leg.  The 
veteran indicated that he had been feeling stressed by 
problems at work and by strained finances.  He had had more 
vivid dreams than usual, had been waking up more frequently, 
and had felt increasingly jittery.  He reported that his 
thoughts raced, his speech was affected, and he was more 
forgetful.  In December 1997, the veteran reported being 
depressed, had visions of suicide, a few panic attacks, and 
decreased hours of sleep after Thanksgiving holiday which he 
indicated was the worst holiday for him.  In January 1998, 
the veteran reported that his sleep was worse and he had 
spent Christmas alone because he felt that he needed to 
isolate.  There was no contact with his parents or siblings.  
He continued to work long hours as a machinest to pay the 
bills but he continued to feel very tense at work.  In 
February 1998, it was noted that the veteran continued to 
look dysphoric with fair eye contact, rational, coherent, and 
well oriented.  Judgment and insight was adequate.

An August 1998 letter from a VA clinical nurse specialist in 
psychiatry indicated that the veteran had been chronically 
anemic and underweight because of poor appetite related to 
his psychiatric symptoms.  It was noted that until the middle 
of August, the veteran had been employed at a local boat 
factory and continued to maintain his job until he finally 
decided to resign because of his worsening physical health 
and psychiatric symptoms.  The nurse indicated that the 
veteran was grossly underweight and began to experience 
symptoms of hypoglycemia.

At his September 1998 VA examination, the veteran reported 
having blackouts and stated that when he would be sitting in 
his armchair in the living room and the next thing he knew he 
was in his bed and did not know how he got there and he moved 
things and did not remember it.  Because he does this, he 
indicated he was afraid to go out.  The veteran indicated 
that he had nightmares, and he had a lack of sleep because he 
woke up sweating and crying.  He reported feeling paranoid at 
times and had panic attacks where his mind goes into a daze 
or somebody mentions something that sets him off, and 
sometimes he would be thinking of Vietnam and it would come 
on.  He indicated that he was depressed constantly, and 
thunder bothers him as well as anniversaries.  The veteran 
also described his stressors in Vietnam.

The veteran indicated that his drug use started in Vietnam 
and used marijuana, opium, and speed.  He indicated that he 
got off when he was in the program at Fayetteville, and had 
not been on it since.  He indicated that he spent his time 
sitting and staring out the window, or he would sit on the 
porch and watch and he did watch some television, but could 
not watch war movies or anything that bothered him.  He 
reported that his hobbies were none and he never had any.  He 
socialized only with his best friend and his two little 
girls, but he did not want his friend to leave the children 
with him alone because he was afraid of his mood swings and 
what he might do.  The veteran indicated that crowds bothered 
him and he got claustrophobic.  He indicated he was living 
alone and in restaurants he wants to sit away from others, 
but rarely went.  He indicated that his appetite showed that 
when he was working he did not eat much.  He noted poor sleep 
and nightmares about 4 times a week.  

The examination showed the veteran to be quite tense and his 
face showed no particular change.  Speech was okay and 
spontaneous.  He was cooperative.  Mood showed that he stayed 
depressed and was never free of it.  He was abstract on the 
proverbs and thought processes were normal.  He was well 
oriented to time, place, and person.  The veteran noted that 
his watch kept him oriented.  He was alert and the examiner 
noted that the veteran's memory was probably okay in the 
interview, but noted that the veteran stated it was shot.  
The examiner stated that he found some questionable 
hallucinations and found probably delusions, and found no 
schizophrenic trends that could be identified.  The examiner 
found depression and anxiety and his hands were damp.  

VA hospital report dated November 1998 to June 1999 indicates 
that the veteran was admitted for the detoxification program 
with a history of alcohol dependence. 

A note from a VA staff psychiatrist dated June 1999 indicates 
that the veteran had been under his care for many problems 
including dysthymic disorder, PTSD, and alcohol dependence.  
He indicated that the veteran was service connected for 
dysthymia, which encompassed many problems, which the veteran 
suffers from, and therefore it was the main reason why he was 
admitted to the hospital in May 1999.

VA hospital record dated June to July 1999 indicates that the 
veteran was admitted and treated for his PTSD.  It was noted 
that the veteran gave a long history of substance dependence, 
which "masked symptoms".  The most prominent symptoms 
reported by the veteran were racing thoughts, poor short-term 
memory, tremor, feeling wobbly, and mood swings.  An August 
1999 psychiatry note indicated that the veteran was settling 
into his new living arrangements with his parents and had 
gotten a job as a manager in a Family Dollar Store. 

VA hospital record dated January 2001 indicates that the 
veteran was admitted seeking alcohol detoxification.  

VA outpatient treatment record dated January 2001 to July 
2001 indicates that in January 2001 the veteran had been 
hospitalized for alcohol detoxification.  The veteran 
reported the depression was bad and he was at home due to 
paranoia.  It was noted that the veteran was restarted on 
Prozac.  The examiner noted the veteran to be anxious with 
moderate depression with severe anxiety and not suicidal.  In 
February 2001, the veteran was seen in individual therapy for 
depression and alcohol use.  The veteran reported 
experiencing considerable financial stress.  He indicated he 
was spending $500 a month on medication for his fiancée who 
recently had back surgery.  The veteran reported a 
continuation of nightmares, low energy, sleep disturbance, 
poor appetite, and weight loss.  He indicated that he could 
not maintain employment due to mood swings, problems with 
anger, inability to get along with co-workers, being too 
nervous, and having a poor memory.  The veteran reported that 
he markedly reduced his alcohol intake to 2-3 beers 
occasionally.  The veteran was judged to be unemployable at 
the time.  The Axis I diagnoses were major 
depression/recurrent and alcohol dependence-continuous.  The 
GAF was assessed at 31.  In May 2001, the veteran reported 
that since he had stopped alcohol use he had been remembering 
more about his experiences in Vietnam, which had been 
distressing.  He reported having frequent nightmares, but did 
not remember the content.  He indicated that he had problems 
being around people, became tense, scared, and depressed.  He 
reported an increase in mood swings.  The Axis I diagnoses 
were major depression, recurrent; alcohol dependence in early 
remission; adjustment disorder, Nec.  The GAF was assessed as 
35.  A May 2001 medical note indicates was in ICU for one 
month for tachycardia after a binge.  He denies alcohol use 
since then and reported increased mood swings and memories of 
Vietnam.  Axis I diagnoses were alcohol dependence, early 
remission; tobacco use disorder; r/o PTSD/PTSS.  The GAF was 
assessed as 31.  In June 2001, the veteran reported that his 
girlfriend left and he was living alone.  He had continued 
mood swings and memories of Vietnam and was sleeping 
excessively.

At his August 2001 VA examination, the veteran reported 
depression, nervousness, nightmares, insomnia, early 
awakening, lack of energy, poor appetite, excessive anger, 
and irritation, low self-esteem, concentration problems, 
guilt feelings, and an inability to relax.  The veteran 
indicated that he was depressed every day and the depression 
made him want to be with himself.  He indicated he was a 
recluse and would stay indoors almost all of the time.  He 
reported that his depression was with him all of the time and 
had nightmares every night where he does not know if it is 
reality or a dream.  Some of the nightmares are about 
Vietnam, but not all of them.  It was hard for the veteran to 
estimate the frequency of the Vietnam nightmares.  He 
indicated that he slept two hours at a time and would toss 
and turn frequently.  The veteran reported avoidance of 
thoughts of Vietnam and the thoughts were triggered by news 
items or if he saw any kind of oriental person.  He also 
indicated he was nervous around crowds.  The veteran 
indicated that he was currently living at his parents' house 
and spent his time watching birds and watching television.

The examination showed the veteran to be dressed casually and 
demonstrated appropriate grooming and hygiene.  His speech 
was clear with good ability to express himself.  Affect was 
sad, and overall mood seemed very depressed.  Orientation was 
appropriate, and thinking was spontaneous, logical, and 
productive.  Thought organization was fair and the veteran 
seemed preoccupied with experiences that occurred in Vietnam 
and with some suicidal ideation.  Relationships with others 
seemed poor with a low frequency of contact and a preference 
for being alone.  Self-esteem was low and although having no 
current substance abuse problems, the veteran reports past 
severe problems.  Concentration was poor, and memory was 
fair, with better memory for past events than recent ones.  
Reasoning skills indicated the capacity for abstract 
thinking, with an estimated intellectual functioning level in 
the average range.  Judgment seemed diminished by this 
depression.  He was cooperative with treatment, but was 
uncertain what he could do to improve his symptoms.  

The examiner noted that the veteran seemed to be having 
problems with both bipolar disorder and PTSD.  It was noted 
that his bipolar disorder included depressed periods where he 
felt sad, isolated himself, had diminished pleasure, low 
appetite, low energy, and weight loss.  These were 
interspersed with brief periods of hypomania where he had 
increased energy and elevated mood.  It was noted that the 
veteran was stressed by being unemployed and the likelihood 
of significant change in his condition was poor.  The veteran 
was assigned a GAF of 41 due to his depression.

VA medical records dated February 2002 indicate that the 
veteran was seen for a medication appointment and admitted to 
having 7 beers in the last 24 hours.  He reported poor sleep 
and depression to be moderate or worse.  The examiner noted 
that the veteran smelled of alcohol, was alert, cooperative, 
in no distress, and drove insisting he was safe.  The veteran 
was not suicidal or homicidal and reported hearing mumbling 
when he went to bed and was unable to make out the words.  
The assessment was alcohol dependence, continuous; major 
depression; PTSD.  The veteran was assessed a GAF of 40.

A June 2002 VA hospital record indicates that the veteran was 
admitted for detoxification.  The veteran indicated that he 
normally experienced depression while he was trying to quit.

At his June 2002 VA examination, the veteran reported 
depression, nervousness, suicidal thinking, nightmares, low 
energy level, poor self-control, poor appetite, low self-
esteem, irritability, concentration problems, guilt feelings, 
and an overuse of alcohol.  The veteran indicated that he 
tried working for six weeks in January and February, but 
could not handle dealing with other people and was fired 
because he was "hostile".  He indicated that he isolated 
himself and started abusing alcohol again, drinking a 12 pack 
per day plus some shots.  The veteran reported suicidal 
thinking because of the pressure of his financial situation 
and family problems.  He indicated that he continued to have 
nightmares about Vietnam, but this has diminished because of 
the use of Trazodone and because of avoiding movies that 
remind him of Vietnam.  The veteran indicated he continued to 
be emotional and unstable.  He reported that his appetite was 
poor and he ate once a day or not at all.  He had lost 10 
pounds in the past year.  He indicated that he became 
irritable easily and took it out on his girlfriend and pets.  
He noted that the anger was all verbal.  He reported poor 
concentration, watching movies and not being able to remember 
anything about them 2 hours later.  At times he would watch 
the same movie 2 days in a row without knowing it.  He felt 
he remembered past events better than more recent ones.  The 
veteran indicated that he was fired from numerous jobs for 
fighting.

The examination showed the veteran to be casually dressed and 
demonstrated appropriate grooming and hygiene.  Speech was 
clear with a good ability to express himself.  Affect was sad 
and nervous, and overall mood seemed depressed.  Orientation 
was appropriate and thinking was spontaneous, logical, 
productive, and well organized.  Thought content was notable 
for a preoccupation with his problems and for suicidal 
ideation without intent.  Relationships with others seemed 
poor with a low frequency of contact and a preference for 
isolating rather than being with others.  Self-esteem was 
very low.  Current substance abuse was severe and it 
continued despite awareness of the harmful effects.  The 
veteran was able to remember 7 digits forward and 5 digits 
backward, using a grouping strategy to do so well.  He could 
remember 3 of the last 4 presidents and several current 
stories in the news.  Reasoning skills indicated the capacity 
for abstract thinking, with an estimated intellectual 
functioning level in the average range.  Judgment was fair to 
poor, being diminished by his depression and irritability.  
Insight was fair.  The examiner noted that the veteran had 
problems with PTSD, bipolar disorder, and alcohol dependence.  
The veteran demonstrated bipolar disorder during his 
depressed phases such as feelings of sadness and 
worthlessness, suicidal ideation, diminished pleasure, poor 
appetite, low energy level, and weight loss.  It was noted 
that the veteran reported occasional manic periods where he 
felt at a higher energy level and was able to sustain more 
directed activity for 2-3 days in a row.  The examiner 
indicated that the veteran's bipolar disorder had been 
previously diagnosed as dysthymic disorder.  It was felt the 
examiner that the bipolar disorder superseded the dysthymic 
diagnosis.  The veteran also had problems with alcohol 
dependence, with an exacerbation over the past month.  The 
examiner noted that problems were occurring on a daily basis 
with his PTSD and bipolar disorder of chronic duration.  The 
current intensity was severe with impaired social 
relationships, occupational functioning, judgment, mood, and 
range of activities.  The veteran was currently stressed by 
being unemployed and separated from his girlfriend.  He was 
in need of treatment for alcoholism as well as medication for 
his bipolar disorder.  He seemed unlikely to be able to 
sustain meaningful work even with treatment.  The veteran was 
assessed a GAF of 48 due to the PTSD and a 38 total.

At his August 2002 VA examination, the examiner clarified his 
GAF for bipolar disorder.  The examiner noted that the 
veteran's GAF of 50 was based entirely on his bipolar 
disorder symptoms.

VA outpatient treatment records dated in August 2002 indicate 
that the veteran was started on Lithium.  It was noted that 
the veteran was casually dressed and adequately groomed.  His 
speech was increased in rate and tone, his attitude was 
cooperative, psychomotor status was increased/agitated.  His 
mood was stable but stressed and affect was 
expansive/agitated.  Thought process was goal directed and 
logical.  The veteran did not have suicidal or homicidal 
ideation, but was positive for paranoia/isolationism.  
Judgment was good in seeking treatment and insight was fair 
into his condition and poor in continuing to use alcohol.  He 
was alert and oriented times 4 and his cognition was grossly 
intact per interview.  Approximately two weeks later the 
veteran was seen and he indicated that since he had been 
taking his Lithium he had been in a good mood.  He reported 
not getting around much and was paranoid around people.  He 
was still using alcohol about a 12 pack a day and 1/2 a pint of 
crown a day.  He was also using marijuana, but no other 
illicit drugs.  The veteran indicated that he wanted to go in 
for detox the following Tuesday.  It was noted that the 
veteran was living with his girlfriend and felt "antsy".  
He indicated that his sleeping was OK, but not great.  He had 
not suicidal or homicidal ideation.  The veteran reported 
hearing voices daily and had occasional visual 
hallucinations.  The examiner noted that the veteran had 3 
beers before his visit.  The veteran was dressed casually and 
poorly groomed and smelled of alcohol.  His speech was at an 
increased rate and tone, attitude was cooperative, 
psychomotor status was increased, eye contact was fair.  Mood 
was good and affect was expansive and congruent with being 
under the influence of alcohol.  Thought processes were goal 
directed and logical for the most part.  There was no 
suicidal or homicidal ideation.  Judgment was poor in 
continuing to use alcohol and insight was impaired into his 
bipolar and substance abuse dependence condition.  He was 
alert and oriented times 4 and his cognition was grossly 
intact per interview.  

VA medical records dated at the end of August 2002 show that 
the veteran was only a week into abstinence from a 6-day 
detox when he gave in to the urge to drink again.  He 
reported that his financial problems got him so depressed 
that he spent money on large amounts of alcohol to deal with 
the depression.  He admits that this further drained his 
already depleted resources.  The veteran indicated that he 
had a very stressful job as a railroad yardmaster, which he 
held for 20 years in Chicago, just after he returned from 
Vietnam and left before moving to Bella Vista.  H stated it 
was very stressful job, and partially blamed this job and 
partially Vietnam for his getting into cocaine.  When he 
first moved to Arkansas he worked for Tyson for about two 
years driving a forklift in one of the freezers but left in 
1996 because he could not handle the cold.  He also was 
unhappy about the hiring of numerous Hispanic immigrants 
whose lousy English and careless driving habits made the job 
more hazardous.  Since then he indicated that he worked on 
his own, sporadically, in landscaping for older people.  The 
veteran indicated that he received a disability check from 
the railroad and from the VA.  He indicated that when he 
worked he charged $10 an hour, but was vague about how many 
hours he worked.  The veteran indicated that he was on 
recluse status and was trying to get his VA pension increased 
because they owed it to him.  The examiner noted that the 
veteran was slightly disheveled, in hospital pajamas.  He had 
big bags under his eyes, and looked worn out/depleted.  He 
often hung his head as he talked.  The examiner noted that 
the veteran was able to field all the questions intelligently 
and cooperated well with the examination.  It was noted that 
nothing seemed to irritate him, no matter how probing the 
questions were of his foibles or bad habits.  Affect was 
moderately depressed, mood was middle of the road, he denied 
homicidal or suicidal ideation, he denied 
hallucinations/delusions, and thought process was normal rate 
and flow.  The veteran was alert and oriented times 4; 
otherwise within normal limits for the purposes of the 
interview.

The examiner indicated that he certainly agreed with the need 
for detoxification and rehabilitation.  Additionally, he did 
appear to be depressed.  The examiner noted that chart review 
confirmed that many prior clinicians had observed depression, 
personality disorder, and of course the drug addiction.  The 
examiner could not confirm the diagnoses of PTSD or bipolar 
disorder on the above database and the overall weight of the 
chart did not seem to support those diagnoses.  The examiner 
posed the question as to whether the veteran's bipolar 
disorder was an epiphenomenon of his substance abuse.  

VA medical records indicate that the veteran was hospitalized 
for psychiatric and substance abuse treatment from September 
to November 2002.  It was noted that the veteran had trauma 
to his head when he was drunk and fell in a ditch.  He was 
picked up by the police who thought he was suicidal.  It was 
noted that the examiner noted that the veteran has had two 
suicide attempts, on the first attempt he overdosed on 
Trazadone and Prozac and the second attempt he overdosed on 
Oxycotin that he bought on the street.  The veteran reported 
that his mood swings had decreased but were still present.  
He indicated he had less racing thoughts and some insomnia at 
night.

The examination showed the veteran to be cooperative with the 
examination and he was neatly groomed and appropriately 
dressed.  The veteran demonstrated no abnormal movements such 
as tick or tremors.  His speech was normal in rate and tone.  
His affect was flattened, which was noted as appropriate to 
the topic.  The veteran's mood was euthymic and his thoughts 
were logical and goal directed with no looseness of 
associations noted.  The veteran denied suicidal and 
homicidal ideation and there was no evidence of delusions, 
auditory or visual hallucinations.  The veteran was alert and 
oriented times three.  Cognitive functioning was grossly 
intact.  Axis I diagnoses were PTSD; alcohol dependence, 
cocaine dependence; cannabis dependence; bipolar disorder.  
He was assessed a GAF of 51.

Criteria

There has been a significant change in the law during the 
pendency of this appeal.  
On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This change in the law is applicable to all 
claims filed on or after the date of enactment of the VCAA or 
filed before the date of enactment and not yet final as of 
that date.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126, (West Supp. 2002); see Karnas v. Derwinski, 1 
Vet. App. 308, 312-13 (1991); cf. Dyment v. Principi, 287 
F.3d 1377 (Fed. Cir. 2002) (holding that only section 4 of 
the VCAA, amending 38 U.S.C. § 5107, was intended to have 
retroactive effect).  

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2002)).  These regulations, likewise, apply to 
any claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by VA as of that date, with the exception of the 
amendments to 38 C.F.R. § 3.156(a) pertaining to VA 
assistance in the case of claims to reopen previously denied 
final claims (the second sentence of § 3.159(c) and 
§ 3.159(c)(4)(iii)), which apply to any claim to reopen a 
finally decided claim received on or after August 29, 2001.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001). 

With regard to the development that has been undertaken in 
this case, the record includes VA examinations dated 
September 1997, September 1998, August 2001, June 2002, and 
August 2002; hospital and outpatient treatment records dated 
October 1997 to November 2002; August 1998 letter from VA 
clinical nurse specialist in psychiatry; note from VA staff 
psychiatrist dated June 1999.

Additionally, the record shows that the appellant has been 
notified of the applicable laws and regulations, which set 
forth the criteria for entitlement to the benefit at issue.  
The discussions in the rating decision, statement of the 
case, and supplemental statement of the case have informed 
the appellant of the information and evidence necessary to 
warrant entitlement to the benefit sought. 

The veteran was sent a VCAA letter in September 2001.  In 
accordance with the requirements of the VCAA, the letter 
informed the appellant what evidence and information VA would 
be obtaining.  The letter explained that VA would make 
reasonable efforts to help him get evidence such as medical 
records, employment records, etc., but that he was 
responsible for providing sufficient information to VA to 
identify the custodian of any records.  

Thus, through items of correspondence the RO has informed the 
appellant of the information and evidence necessary to 
substantiate his claim.  Therefore, further development is 
not needed to meet the requirements of the VCAA.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The veteran's bipolar disorder is currently rated as 50 
percent disabling under Diagnostic Code 9432.  Under that 
code a 50 percent evaluation is warranted when symptomatology 
causes occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  A 70 
percent rating is warranted for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  A 100 percent evaluation is warranted for 
total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.

Analysis

Under the facts of the case a 70 percent rating is warranted 
throughout the period of consideration.  A note from a VA 
staff psychiatrist dated in June 1999 indicated that the 
veteran had been under his care for many problems including 
dysthymic disorder, PTSD, and alcohol dependence.  He 
indicated that the veteran was service connected for 
dysthymia, which encompassed many problems, which the veteran 
suffered from and was the main reason why he was hospitalized 
in May 1999.  While VA examinations, outpatient treatment 
records, and hospitalizations revealed no problems with 
neglect of personal appearance and hygiene, spatial 
disorientation, illogical, obscure or irrelevant speech or 
near-continuous panic, these records do show depression, 
difficulty with immediate memory, difficulty in adapting to 
stressful circumstances, anger, suicidal ideation, and 
nightmares.  The veteran has also shown problems with 
relationships.  While not all of the symptoms listed under 
the rating criteria have been documented, the disability 
picture associated with the veteran's bipolar disorder more 
nearly approximates the criteria for a 70 percent rating.  In 
August 2002 the VA examiner clarified the veteran's GAF score 
indicating that the veteran was assessed a 50 based entirely 
on his bipolar disorder symptoms.  The GAF is a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS 32 (4th ed. 1994) (hereinafter DSM-IV).  A GAF of 
41 to 50 indicates "serious symptoms...OR any serious 
impairment in social, occupational, or school functioning..."

However, the preponderance of the medical evidence is against 
entitlement to a rating in excess of 70 percent.  The medical 
evidence does not show persuasive evidence of gross 
impairment in thought processes or communication.  There was 
no medical evidence of persistent delusions or 
hallucinations.  A VA examiner in September 1998 noted some 
questionable hallucinations and found probably delusions.  
There is also no medical evidence of grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place, or memory loss for names of 
close relatives, his own occupation or own name.  In fact, 
the medical records have consistently found the veteran to be 
cooperative; well oriented to time, place, and person; 
logical, productive, and well organized; capacity for 
abstract thinking; with no impairment of thought processes; 
with ability to maintain personal hygiene and other basic 
activities of daily living.  

In sum, resolving all reasonable doubt in the veteran's 
favor, under the particular facts of this case a 70 percent 
rating is supportable under the rating criteria.  While the 
evidence pertinent to the period covered by the appeal does 
show some fluctuation between the criteria for a 50 percent 
rating and a 70 percent rating, it does appear that certain 
significant symptoms, which are contemplated by a 70 percent 
rating, have continued throughout the period.  Accordingly, a 
70 percent rating is warranted for the entire period of the 
appeal.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  38 
C.F.R. § 3.321(b)(1).  In this regard, while there has no 
doubt been some impact on employment, the record does not 
show that such impairment has reached the level of marked 
interference with employment.  Moreover, the record does not 
show that the bipolar disorder has necessitated frequent 
periods of hospitalization so as to render impractical the 
application of the regular rating schedule standards.  In the 
absence of such factors, the criteria for submission for 
assignment of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 
337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Subject to the rules and regulations governing awards of 
monetary benefits, a 70 percent rating for bipolar disorder 
(previously dysthymia) is granted.



	                        
____________________________________________
	G. H. SHUFELT
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

